 GAYNOR NEWS COMPANY, INC.CONOLUSIONS OF LAW2991.The operations of Childs Company constitute trade, traffic, and commerceamong the several States within the meaning of Section 2 (6) and (7) of the Act.2.Chain Service Restaurant Employees Union, Local 42, affiliated with Hoteland Restaurant Employees and Bartenders International Union, A. F. of L., is alabor organization within the meaning of Section 2 (5) of the Act.3.By continuing in force and eltect after April 30, 1948, and on October 6,1948, extending a contract containing illegal union-security provisions, Re-spondent Childs Company has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, anddiscriminated in regard to the hire and tenure of employment of employees andhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) and (3) of the Act.4By continuing in force and effect after April 30, 1948, and on October 6,1948, extending a contract containing illegal union-security provisions, Re-spondent Local 42 has attempted to cause Childs Company to discriminate againstemployees in violation of Section 8 (a) (3) of the Act and has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent Local 42 has not engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act by continuing in force and effectafter April 30, 1948, and on October 6, 1948, extending its contract with ChildsCompany containing illegal union-security provisions.7.Respondent Childs Company has not engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act by its refusal toreinstate Russell R. Potter to his former job.8.Respondent Local 42 has not engaged in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act for requiring RespondentChilds as alleged in the complaint to refuse to reinstate Russell R. Potter to hisformer job.[Recommended Order omitted from publication in this volume.]GAYNOR NEWS COMPANY, INC.andSHELDON A. LONERandNEWSPAPER& MAIL DELIVERERS'UNION OF NEW YORK AND VICINITY,PARTY TOTHECONTRACT.Case No. ?-CA-605.February 16, 1951Decisionand OrderOn October 19, 1950, Trial Examiner Sydney S. Asher issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and supporting brief.93 NLRB No. 36. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board 1 has reviewed the Trial Examiner's rulings made at thehearing and finds no prejudicial error was committed.The rulings.are hereby affirmed.2The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in the case 3 and_hereby adopts the Trial Examiner's findings, conclusions, and recom-mendations with the following additions and modifications 41.The Trial examiner found that neither the January 2, 1946, con-tract nor the supplementary agreement dated August 22, 1946, betweenthe Respondent and the Union required the Respondent to make retro-active wage payments toanyof its employees, and he therefore re-jected the Respondent's contention that it made such payments underthe compulsion of a legally binding agreement.He further foundthat even assuming that the 1946 contract required these retroactive-payments to union members, the Respondent was nevertheless not pre-cluded from making equal payments to nonunion employees.Follow-ing the issuance of the order transferring the case from the TrialExaminer to the Board, the parties by stipulation 5 agreed to incor-porate in the record as additional evidence a copy of a second supple-mentary agreement entered into between the Respondent and theUnion on October 9, 1947, which further amended the January 2, 1946,contract by providing,inter alia:In the event that the parties enter into a new written contracteffective from the expiration of the existing contract which newcontract shall expire no earlier than three months after the effec-tive term of any new written contract which the Union may enterinto with the Publishers' Association of New York City, then and'Pursuant to the provisions of Section 3 (b) of the Act, the National Labor RelationsBoard has delegated its powers in connection with this proceeding to a three-memberpanel [Chairman Herzog and Members Murdock and Styles.2while we agree that the Trial Examiner pioperly rejected the Respondent's offer toprove that Loner, the charging party, made the Board his tool in his attempt to obtainmembership in the Union.we do not adopt his categorical conclusion that"the motivesof the charging party.'however evil or unlawful.'are immaterial"Although the under-lying motives of the charging party cannot deprive the Board of its jurisdiction to proceedafter the filing of the charge his motives may be material on the question of the Board'sdiscretion to accord the charging party the protection of the Act if it feels that its processesare being abusedN L R, B. v. Indiana (C Michigan ElectricCo , 318 U S 9 However,even assuming Respondent were able to prove that Loner was motivated as contended,we do not consider that it would be in the public interest to fail to remedy the Respondent'sunfair labor practices here found'The Respondeni's request for oral argument is hereby denied, as the exceptions andbrief and the record, in our opinion,adequately present the issues and the positions ofthe parties* As we agree with the Trial Examiner's construction of Section 17 of the October 25,1948,contract and as the record contains no other evidence that the contracting partieshad agreed in writing to defer application of the contract's illegal union-securityprovision,we find it unnecessary to adopt the further reasoning of the Ti ial Examiner set forth infootnote 37 of the Intermediate Report.EThe stipulation,dated November 29, 1950,provides that the document attached theretois a copy of the supplementary agreement entered into by and between the Respondentand the Union of October 9, 1947,amending the January 2, 1946,contract then in effect,and that the same be made a pact of the record in this proceeding. GAYNOR NEWS COMPANY, INC.301in such event, the wage rates provided in such new contract be-tween the parties hereto shall be applicable retroactively for thelast three months of the present existing contract between theparties hereto in lieu and instead of the wage rates provided inthe present existing contract between the parties hereto for thesaid three months period.While this new evidence indicates that the Respondent had contractedto make retroactive wage payments to the employees covered by theoriginal contract, it does not affect the validity of the Trial Examin-er's basic conclusion, with which we agree, that the contract affordsno defense to the allegation that the Respondent unlawfully engagedin disparate treatment of employees on the basis of union membershipor lack of it, as there is nothing in the supplemental agreement ofOctober 9, 1947, which prohibits equal payments to nonunion em-ployees.,2.Unlike the Trial Examiner we are not persuaded that the Re-spondent's past conduct as revealed by the record in this case is indica-tive of a predilection to commit other unfair labor practices in thefuture.We shall therefore not adopt his recommended broad ceaseand desist order but shall order the Respondent to cease and desist onlyfrom engaging in the unfair labor practices found and any like orrelated conduct.OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Gaynor NewsCompany, Inc., Mount Vernon, New York, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in Newspaper and Mail Deliverers'Union of New York and Vicinity, or any other labor organization ofits employees, by discriminating in regard to the hire and tenure ofemployment, or any term or condition of einployinent of any of itsemployees because of their nonmembership in such organization, orby any like or related conduct interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to joinlabor organizations, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purposesof collective bargaining, or other mutual aid or protection, or to re-frain from any or all of such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in' Section 8(a) (3) of the Act.11ReliableNewspaper Delivery, Inc,88 NLRB 659. '302DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Performing or giving effect to its contract of October 25, 1948,with Newspaper and Mail Deliverers' Union of New York and Vi-cinity, or to any modification, extension, supplement, or renewalthereof, or to any other contract, agreement, or understanding enteredinto with said organization relating to grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, unless and until said organization shall have been certi-fied by the National Labor Relations Board.(c)Entering into, renewing, or enforcing any agreement withNewspaper and Mail Deliverers' Union of New York and Vicinity, orany other labor organization, which requires its employees to join, ormaintain their membership in, such labor organization as a conditionof employment, unless such agreement has been authorized as providedby the National Labor Relations Act, as amended.(d)Recognizing Newspaper and Mail Deliverers' Union of NewYork and Vicinity, or any successor thereto, as the representative ofany of its employees for the purposes of dealing with the Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless and until saidorganization shall have been certified by the National Labor RelationsBoard.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Sheldon A. Loner and all other nonunion em-ployees, who were similarly situated, for any loss of pay they mayhave suffered by reason of the Respondent's discrimination againstthem, in the manner set forth in the Intermediate Report in the sec-tion entitled "The Remedy."(b)Withdraw and withhold all recognition from Newspaper andMail Deliverers' Union of New York and Vicinity, or any successorthereto, as the representative of any of the Respondent's employees forthe purpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said organization shallhave been certified by the National Labor Relations Board.(c)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social security payment records, time cards, personnel records andreports, and all other records necessary to analyze the amount of backpay due under the terms of this order.(d)Post at its plant at Mount Vernon, New York, copies of theynotice attached hereto, marked Appendix A.' Copies of said notice,.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order"the words, "A.Decree of the United States Court of Appeals Enforcing." GAYNOR NEWS COMPANY, INC.303to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the said Regional Director, in writing, within ten (10)days from the date of this Order, what steps the Respondent hastaken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision'and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT encourage membership in NEWSPAPER AND MAILDELIVERERS'UNION OF NEW YORK AND VICINITY, or any otherlabor organization of our employees, by discriminating in regardto their hire and tenure of employment, or any term or conditionof employment of any of our employees because of their nonmem-bership in such organization.WE WILL NOT enter into, renew, or continue in force and effectany agreement with NEWSPAPERANDMAIL DELIVERERS' UNIONOF NEW YORK AND VICINITY, oranyother labor organization,which requires our employees to join, or maintain their member-ship in, such labor organization, as a condition of employmentor continued employment, unless such agreement has been au-thorized as provided by the National Labor Relations Act, asamended.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to join, assist, or form any labor organiza-tion, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposesof collective bargaining, or other mutual aid or protection, orto refrain from any or all of such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the National Labor Rela-tions Act, as amended.WE WILL withdraw and withhold all recognition from NEWS-PAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITY, 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any successor thereto, as a representative of any of our em-ployees for the purposes of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until the said labor or-ganization shall have been certified by the National Labor Rela-tions Board.WE WILL cease performing or giving effect-to our contract ofOctober 25, 1948,with NEWSPAPER AND MAILDELIVERERS' UNIONOFNEW YORK AND VICINITY, or to any modification,' extension,supplement, or renewal thereof, or to any other contract, agree-ment, or understanding entered into with said organization relat-ing to grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, unless or untilsaid organization shall have been certified by the National LaborRelations Board.WE wiLL make whole Sheldon A. Loner, and all other non-union employees who were similarly situated, for any loss of paythey may have suffered as a result of our discrimination againstthem.All our employees are free to become, remain, or refrain frombecoming members of any labor organization, except to the extentthat this right may be affected by agreements in conformity with Sec-tion 8 (a) (3) of the National Labor Relations Act, as amended.GAYNOR NEWS COMPANY, INC.,Employer.By ----------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate ReportMessrs. Merton C. BernsteinandJerome A. Reiner,for the General Counsel.Bandler, Haas & Kass,byMessrs. Julius KassandRichard L. Halpern,of NewYork, N. Y., for the Respondent.Mr. Samuel Duker,of New York, N. Y., for the Union.STATEMENT OF THE CASEUpon amended charges duly filed by Sheldon A. Loner, an individual, theGeneral Counsel of the National Labor Relations Board,' by the RegionalDirector of the Second Region (New York, New York), issued a complaint datedJune 13, 1950, against Gaynor News Company, Inc., Mount Vernon, New York,IThe General Counsel and his representative at the hearing are referred to as theGeneral Counsel.The National Labor Relations Board is referred to as the Board. GAYNOR NEWS COMPANY, INC.305herein called the Respondent, alleging that the Respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3), and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the charge, theamended charge, the complaint, and the notice of hearing were duly served uponthe Respondent and upon Newspaper & Mail Deliverers' Union of New York andVicinity, herein called the Union.In substance, the complaint alleged that: (1) On October 25, 1948, the Respon-dent instituted an increased wage rate and other benefits for its employees incertain described categories; (2) in October or November 1948, the Respondentpaid each of its employees in the said categories who was a member of the Unionretroactive wages from July to October 1948, and has failed and refused to paysimilar retroactive wages to each of its employees in the said categories who wasnot a member of the Union, including Sheldon A. Loner; (3) in October orNovember 1948, the Respondent granted each of its employees in the said cate-gories who was a member of the Union a vacation with ,pay or the equivalentpay, and has failed and refused to grant a similar vacation with pay or theequivalent pay to each of its employees in the said categories who was not amember of the Union, including Sheldon A. Loner; (4) on October 25, 1948, theRespondent and the Union entered into a collective bargaining agreement cover-ing the Respondent's employees in the said categories which required member-ship in the Union as a condition of continued employment; and (5) the saidagreement is invalid and in violation of the Act.The Respondent duly filed its answer which, in effect, admitted certain factswith respect to commerce, admitted that on or about October 25, 1948, it increasedwages and other benefits for its employees in certain categories, admitted thatin October or November 1948, it paid retroactive wages to each employee in tlibsaid categories who was a member of the Union and has failed to make'similarpayments to each of its employees in the said categories who was not a memberof the Union, including Loner ; admitted that in October or November 1948, itgranted retroactive vacation benefits to each of its employees in the said cate-gories who was a member of the Union and has failed to grant similar vacationbenefits to each of its employees in the said categories who was not a member ofthe Union, including Loner ; admitted that it had executed a contract with theUnion, but denied the invalidity of the contract, and denied the commission ofany unfair labor practices.The Union likewise filed an answer in which it madesubstantially similar admissions and denials, except with respect to certain factsconcerning commerce.With respect to certain commerce facts, the Union deniedknowledge or information sufficient to form a belief.As an athrmative defense,the Union alleged, in effect, that the Union had filed with the Board's RegionalDirector for the Second Region a petition for authority to bargain with respectto union security, and that the said Regional Director arbitrarily, unreasonably,and in derogation of law, had refused to entertain the said petition.Pursuant to notice, a hearing was held on July 17, 18, and 19, 1950, at NewYork, New York, before Sydney S. Asher, Jr., the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel, the Respon-dent, and the Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.At the outset of the hearing, the Respondent moved to bar one of the attorneysfor the General Counsel from participation, on the ground that he was servingwithout compensation and was therefore not an employee of the Board. The943732-51-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotion was denied' The Union moved to intervene. The motion was granted—but the right of the Union to intervene was restricted to the question of thelegality of the contract between the Union and the Respondent. The Respon-dent's motion to bar the Unionfromfurther participation in the hearing wasdenied sThe Union moved to amendits answerwith respect tocertain formalstatements therein.Without objection, the motion was granted.The General Counsel moved to amend the complaint by addingallegationsthat the contract of October 25, 1948, in addition to requiring membership inthe Union as a condition of continued employment, "otherwise provided for thepreferential treatment of Union members," and that the said contractis stillin full force and effect.The motion was granted. The Respondent moved todismiss somuch of the complaintas allegedthe execution of an illegal contracton October 25, 1948, on the ground that the charge referring to the contractwas filed and served more than 6 months after the alleged date of the executionof the contract.The motion was denied. This ruling will be discussed here-after.The Respondent further moved to dismiss so much of the complaintas referred to the contract of October 25, 1948, on the ground that there wasa fatal variance between the pleadings and the proof.Ruling of this motionwas reserved. It is hereby denied, for reasons discussed below.The Union moved to dismiss the complaint on the ground that the contractshowed on its face that it was not illegal.Ruling on this motion was reserved.It is hereby denied, for reasons discussed below.The General Counsel moved to strike that part of the Union's answer whichalleged as an affirmative defense that the Union had filed a petition for authorityto bargain with respect to union security and that the Board's Regional Directorhad arbitrarily refused to entertain the petition.Ruling was reserved on thismotion.It is hereby denied.4During the course of the hearing, the Respondent orally moved that the TrialExaminer disqualify himself because of exhibited bias and prejudice, on theground that the Trial Examiner had consistently made rulings which had nobasis in law.The motion was denied' The Respondent also moved to quasha subpoena served upon it, requiring it to produce certain records.The motionwas denied.'At the close of the General Counsel's case-in-chief, the Respondent made threemotions to dismiss the complaint.Ruling on these motions was reserved.They are disposed of herein.At the close of the hearing, the General Counsel moved to amend the com-plaint as to all formal matters. In the absence of objection, the motion was'The records of the Board,ofwhich I have taken judicial notice, indicate that theattorney in question was clothed with full authority to represent the General Counselin this case.The fact that he was serving without compensation is immaterial.Section4 (a) of the Act provides:"The Board may . . . utilize such voluntary and un-compensated services,as may from time to time be needed."3During the course of the hearing,the Respondent made four other similar motionsbased, in part,upon the absence of the Union's attorney from some of the sessions of thehearingAll such motions were denied10,4 As the Union introduced no evidence to support its affirmative defense,the denial ofthe General Counsel'smotion to strike the affirmative defense cannot substantially affectthe rights of any of the parties.5West Texas Utility Company,Inc,85 NLRB 1396(footnote 2 therein)enforced, 184F. 2d 233(C.A. D C ).The Respondent did not support its motion by any affidavits"setting forth in detail the matters alleged to constitute grounds for disqualification," asrequired by Rules and Regulations of the Board-Series 5,as amended,Section 203 37.6 The Respondent'smotion to quash the subpoena was made orally,and more than 5days after the service of the subpoenaRules and Regulations of the Board-Series 5, asamended, Section 203 31(b), provides that such motions shall be madein writing within5 days after service of the subpoena. GAYNOR NEWS COMPANY, INC.307granted.The Respondent made three additional motions to dismiss the com-plaint.Ruling on these motions was reserved. They are disposed of herein.All parties were afforded an opportunity to present their contentions orallyupon the record.The General Counsel and the Respondent did so.All partieswere granted time after the close of the hearing to file briefs and/or proposedfindings of fact and conclusions of law.The Respondent has submitted a briefwhich has been considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 7The Respondent is a New York corporation, with its principal office and placeof business in Mount Veinon, New York. It is engaged in the business of thepurchase, sale, and wholesale distribution and delivery of newspapers, maga-zines, and other periodicals to retail stands.During the year ending January,1949, the Respondent, in the course and conduct of its business operations,caused to be purchased, transferred, and delivered to its placeof business inMount Vernon, New York, newspapers, magazines, and other periodicals valuedat in excess of $500,000, of which approximately 10 percent was transported toits place of business in New York from points outside the State of New York.Among publishers from whom the Respondent purchased newspapers, maga-zines, and other periodicals were the Curtis Publishing Company, in Philadelphia,Pennsylvania, and the Fawcett Publishing Company, in Greenwich, Connecti-cut.Among the newspapers purchased by the Respondent were the New YorkTimes, the New York Herald-Tribune, the New York Daily News, and the NewYork Mirror, all of which utilize the wire services of the United Press and theAssociated Press.The periodicals purchased by the Respondent are delivered by the publishersto the Respondent's plant.They are then bundled and delivered to dealers intrucks driven by the Respondent's employees.Unsold copies are returned tothe Respondent's plant.During the year ending January 1949, the Respondent,in the course and conduct of its business operations, sold and delivered news-papers, magazines, and other periodicals valued at in excess of $1,000,000, ofwhich approximately 25 percent was transported from its place of business inNew York to points outside the State of New York.The Respondent is a member of the Suburban Wholesalers Association; whichhas members in the States of New York and New Jersey.The Respondent admits, and I find, that it is engaged in commerce withinthe meaning of the Act"II.THE ORGANIZATION INVOLVEDNewspaper and Mail Deliverers' Union of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Theissueof Section 10 (b)The original charge, which was served upon the Respondent on February 3,1949, alleges in effect that, since July 20, 1947, and at all times thereafter, theThe facts contained in this section are derived from the Respondent's answer,stipula-tions entered into between the General Counsel and the Respondent, and the uncontra-dicted testimony of James B Gaynor, president of the Respondent.74Stansslaus Implement and Hardware Company, Limited,91 NLRB 618. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Respondent violated Section 8 (a) (1) and (3) of the Act by paying Sheldon A.Loner lower wages than it paid to members of the Union and has refused to payLoner retroactive pay for the period from July 17 to October 31, 1948, and vaca-tion benefits which it paid to members of the Union, because he was not a mem-ber of the Union. The amended charge, served on the Respondent on June 13,1950, alleges in effect that the Respondent since August 1, 1948, and at all times -thereafter, violated Section 8 (a) (1), (2), and (3) of the Act by failing andrefusing to pay Loner retroactive pay for the period from July 17 to October 31,1948, and vacation pay which it paid to members of the Union, because he was nota member of the Union, and by executing, on October 25, 1948, an illegal contractrequiring membership in the Union. The complaint, as described above, allegesin effect that the Respondent failed and refused to make retroactive wage pay-ments and grant retroactive vacation benefits not only to Loner, but to all othernonunion employees similarly situated.The Respondent takes the position that the complaint should be limited to thealleged violation of Section 8 (a) (1) and (3) involved in its failure to payLoner retroactive pay for the period from July 17 to October 31, 1948, and thefailure to pay him retroactive vacation pay which it paid to members of theUnion. It would exclude from consideration all allegations that similar treat-ment was accorded to nonmembers of the Union other than Loner, and any con-sideration of the legality or illegality of the contract of October 25, 1948, onthe ground that these allegations were added to the original charge more than,6months after the alleged acts had taken place.This position is predicatedupon the proviso to Section 10 (b) of the amended Act, the pertinent part ofwhich reads as follows :...No complaint shall issue based upon any unfair labor practice oc-curring more than six months prior to the filing of the charge with theBoard and the service of a copy thereof upon the person against whom saidcharge is made . . .InCathey Lumber Company,'a charge had been filed and served prior to theenactment of the proviso to Section 10 (b), quoted above.After the provisotook affect, the complaint was issued. It contained allegations of additionalunfair labor practices not set forth in the charge, which had occurred prior tothe effective date of the proviso and more than 6 months prior to the issuance ofthe complaint.The respondent in that case and the General Counsel, pointingto the provisions of Section 10 (b), there contended that the Board could not in-clude in'tlie complaint any allegations of unfair labor practices which were notincluded in the original charge and which occurred more than 6 months priorto the issuance of the complaint. In rejecting this view, the Board stated:As there is no requirement that the charge set forth each unfair laborpractice allegation to be litigated, the practice of enlarging upon the chargeto include in the complaint allegations of unfair labor practices uncoveredduring the investigation likewise continues unchanged under the AmendedAct-but with this important exception made necessary by the purpose of thelimitation period imposed by the proviso : that the complaint shall not includeallegations of any unfair labor practices occurring more than 6 months priorto the filing and service 'of the charge initiating the case. It follows thatwe must reject the construction of the proviso to Section 10 (b) advocatedby the Respondent and the General Counsel to the extent that it wouldalso proscribe inclusion in the complaint of allegations of unfair labor prac-tices not specifically mentioned in a charge, although the charge was filed6 86 NLRB 157. GAYNOR NEWS COMPANY,INC.309with the Board and served upon the party charged within 6 months after thecommission of the particular alleged unfair labor practices.Upon the basis of the foregoing,we conclude thatthe proviso to Section10 (b) merely es;tinguished liability for those unfair labor practices whichwere committed more than 6 months prior to the filing and service of thecharge initiating the case, and that a complaint may lawfully enlarge upona charge if such additional unfair labor practices were committed no longerthan 6 months prior to the filing of such charge.[Emphasis added.]The Respondent relies uponJoanna Cotton Mills Company v. N. L. R. B.'andSuperior Engraving Company v. N.L.R. B.10as authorities repudiating theCatheydoctrine.With great respect for the courts which decided those cases,I am constrained to adopt the principle enunciated by the Board in theCatheycase until the Supreme Court of the United States has had an opportunity topass upon the question."The doctrine set forth in'theCatheycase, which has been consistently followedby the Board,` is dispositive of the Respondent's contentions herein. I thereforefind that the charges herein were timely filed and served with respect to anyunfair labor practices which occurred within the 6 months prior to February 3,1949, whether or not said unfair labor practices were specifically mentioned inthe original charge.Accordingly,the Respondent'smotion to strike certainallegations of the complaint has been denied.B. Chronology of eventsThe essential facts are not disputed.The Respondent and the Union have hadcollective bargaining agreements with respect to the employees of the Respond-ent's delivery department since 1943.On January 2, 1946, they executed a con-tract in which it was stated that the Union was contracting"for and in behalf ofthe Union and for and in behalf of the members thereof now employed andhereafter to be employed by the employer.""This agreement was made effectivefrom October 1, 1945, to October 16, 1947. It contained a closed-shop clause, pro-vided for specified wages,and for paid vacations based on the number of daysworked during the previous year.Despite the closed-shop provisions of this contract,the Respondent employedin its delivery department employees known to be nonunion. 'On August 22, 1946,the parties executed an agreement extending the termof the previous contract to October 18, 1948.This extension agreement increasedwages and contained other amendments,not here material.9176 F. 2d 749(C. A. 4).20 183 F.2d 783 (C A 7).11CompareBethlehem Steel Company,Shipbuilding Division,et al.,89 NLRB 341 ; andJ.H. Rutter-Rex Manufacturing Company,Inc,90 NLRB 130.12See, for example,J.H. Rutter-Rex Manufacturing Company,Inc,86 NLRB 470.The Intermediate Report inChilds Company,CasesNos. 2-CA-420and 2-CB-130 (93NLRB 281),cited by the Respondent,contains nothing inconsistent with theCatheyprinciple.Moreover,this Intermediate Report is presently pending before the Board fordecision.13The contract described the categories covered as"chauffeurs, distributors,route men,tiers, doormen,wrapper writers,relay men, and Canada men." The General Counsel andthe Respondent stated at the hearing that all the categories listed in the contract wereemployed in the Respondent'sdeliverydepartmentFor convenience, these employeeswill be collectively referred to herein as the delivery department employees.James B. Gaynor,president of the Respondent,testifiedwithout contradiction thatchauffeurs and route men are the same as drivers,that he did not know what distributorsare, that tiers,wrapper writers,and loaders are the same as flootmen,and that theRespondent employs no Canada men nor relay men. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 16, 1948, while the above-described contract, as extended, was inforce, the Union filed with the Board's Regional Director for the Second Regiona petition covering the Respondent's delivery department employees," seekingauthority to bargain with respect to union security.'At the Union's request,the Regional Director approved the withdrawal of this petition on September13, 1948.'8Thereafter, on October 25, 1948, the Respondent and the Union entered intoa new collective bargaining contract in which the Respondent recognized theUnion as the exclusive bargaining representative of the Respondent's employeesin its delivery department 17This contract is still in effect 18 It increased wagesbeyond the previous rates, and provided for more liberal vacation benefits. Itfurther contained certain clauses which the General Counsel maintains violatethe Act.These clauses will be discussed below.In November 1948, the Respondent made a retroactive wage payment to eachunionmember employed in the categories here involved, covering the periodfrom July 17 to October 25, 194818No similar payments were made to nonunionemployees in these categories.Sheldon A. Loner, a witness for the Respondent, testified, in effect, that he hadbeen employed in the Respondent's delivery department from June 1947 toDecember 3, 1948. In November 1948, Loner learned from other employees whowere members of the Union that retroactive wage payments were being made tounion members.He then asked Murray Levine, the Respondent's night foreman,"Do I get retroactive pay?" Levine replied that Loner was not entitled toretroactive pay because he was not a member of the Union. Despite the factthat Loner had worked during the period between July 17 and October 25, 1948,be received no retroactive wage paynient.As noted above, the 1946 contract provided for vacations with pay, basedupon the number of days worked in the preceding calendar year. In 1948, paidvacations were granted to employees of the delivery department who were mem-bers of the Union, based on the number of days worked in 1947, and calculatedaccording to a schedule contained in the 1946 contract.As has also been seen,the 1948 contract provided for.more liberal vacation benefits.Starting in Janu-ary 1949, the Respondent made payments to employees in its delivery depart-ment who were members of the Union, based on the number of days workedin 1947, to compensate retroactively for the difference between the vacationschedules of the 1946 and 1948 contracts.No similar payments were made todelivery department employees who were not members of the Union. Lonerreceived no vacation in 1948, and was not given any payment in lieu of vacation,14 The unit described in the petition included all the Respondent'sdrivers,route men,and loaders,but excluded foremen, clerical employees,guards, and professional employees.Hence, it was substantially the same as the unit covered in the contract.See footnote13,supra.15GaynorNewsCo., Case No. 2-UA-4273.18At the request of the General Counsel, I have taken judicial notice of the Board'srecords inCase No. 2-UA 4273J. S.Abercrombie Company,83 NLRB 524, petition forreview denied, 180 F. 2d 578 (C. A. 5).17The unit described in the contract of October 25, 1948, is identical with that con-tained in the 1946 contract.18The contract provided that it should remain in force for 90 days after"the expirationdate of the contract between the Union and the Publishers Association of New York."The parties stipulated that the Publishers Association's contractisdue to expire onOctober 25, 1950.18This was computed as follows:The difference between the old daily rate and the newdaily rate was multiplied by the number of days worked by the employee in question be-tween July 17 and October 25, 1948.A similar retroactive increase was computed forovertime work on the basis of time and a half. GAYNOR NEWS COMPANY, INC.311although he had worked a sufficient number of days in 1947 to have qualified'had he been a union member."In 1949, the Respondent granted vacations equally to its union and nonunionemployees.C. Legality of the retroactive wage and vacation paymentsIn essence, the facts show that the Respondent, as charged in the complaint,made retroactive wage payments and retroactive payments in lieu of vacationto its delivery department employees who were members of the Union, but failedand refused to make similar payments to nonunion delivery department em-ployees who were otherwise eligible.The sole factor in determining whetheror not a particular employee received these payments was his membership ornonmembership in the Union. Leon Asche, manager of the Respondent's book-keeping department, testified as follows :Trial Examiner ASHER. Mr. Asche, you have testified that certain pay-ments were made to union men only.How did you know which men wereunion and which men were not in order to determine whether to make pay-ments to them or not?WITNESS. I was told through Mr. Gaynor.Trial Examiner ASHER. Did Mr. Gaynor supply you with a list?The WITNESS. With a record, not with a list.We were supplied withemployees' record cards which are marked union if they are union.Trial Examiner ASHER. Do you have such a record card for each employeeon the payroll?The WITNESS. That's right.Trial Examiner ASHER. And opposite each employee's name on these cardsis shown whether or not he is a union member?The WITNESS. That is the only way I know of, who are members and whoare not.Trial Examiner ASHER. You have seen those cards?The WITNESS. Yes.Trial Examiner ASHER. And you used those cards as a guide?The WITNESS. Right.Under strikingly similar facts, the Board has held that the granting of retro-active wage payments to employees who were union members, while failing andrefusing to grant such payments to employees who were not union members,constitutes a violation of Section 8 (a) (1) and (3) of the Act.uThe Respondent contends that the retroactive wage payments and vacationbenefits were paid under the compulsion of a legally binding contract, and there-fore cannot be held violative of the Act. It argues : "The employer in this casehas been guilty only of the time-honored business practice of not spending-money which he is not obliged to spend." In support of this contention, JamesB. Gaynor, the Respondent's president, testified without contradiction that heordered retroactive wage payments and vacation benefits withheld from nonunion-employees because he believed that the 1946 contract and its supplement requiredsuch payments to be made to union members only. The short answer to thisargument is that neither the 1946 contract nor its supplement of August 22, 1946,2°The facts contained in this paragraph are based primarily on the admissions in theRespondent's and the Union's answers, and the testimony of Leon Asche, manager of theRespondent's bookkeeping department.21ReliableNewspaper Delivery, Inc,88 NLRB 659. a312DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired these retroactive payments to be made toanyemployees? Indeed, theRespondent's counsel, referring to the retroactive vacation benefits, franklyadmitted that these payments were granted voluntarily, and not as the result ofany contractual obligation.The statement of the Respondent's counsel on thispoint was as follows :Because of the fact that it had been established as general practice in otherbranches of the industry, anddespite the fact that under the contract wewere not obligated to give our employees a third week of retroactive vaca-tion,in the interests of good labor relations and to maintain peace with theUnion, and not to have a different standard apply throughout the industry,we voluntarily gi anted those of our employees who were with us a thirdweek's vacation."[Emphasis supplied.]It is therefore abundantly clear that the Respondent was not "acting in goodfaith in accordance with the terms of its agreement," as alleged in the Respond-ent's brief, at least insofar as the vacation benefits were concerned.But evenassuming, for the purpose of argument, that the 1946 contract required theseretroactive payments to union members, and assuming the validity of that con-tract,23 the Respondent can derive no comfort therefrom, as it is clear that noth-ing in the contract prohibited equal payments to nonunion employees.24 Thus,even-handed treatment of the nonunion employees would not have amounted toa contract violation.And the gist of the discrimination with which the Respond-ent is charged is not the granting of retroactive payments to the union employees,but rather the disparate treatment accorded the nonunion men.The Respondent further contends that the closed-shop provisions of the 1946contract were valid under the proviso to Section 8 (3) of the Wagner Act,25 thatthe nonunion employees could therefore have been legally discharged during thelife of that contract, and that their wages could accordingly have differed fromthose of the union employees.This contention lacks merit.The proviso toSection 8 (3) of the Wagner Act, like its counterpart in Section 8 (a) (3) ofthe amended Act, permitted the conditioning ofemployment,under certain cir-cumstances, upon membership in a particular labor organization ; it didnotper-mitdisparate wage treatmentof employees on the basis of union affiliation?"The Respondent's argument that "There is no difference between discrimination,by means of an illegal discharge and discrimination by means of disparate pay-ments of wage and vacation benefits" is therefore rejected.The Respondent further maintains that no law requires it to pay equal payfor equal work. This overlooks Section 8 (a) (1) of the Act, which prohibits in-22The Respondent's brief states : "In October, 1947, a rider was attached to the 1946contract to the effect that the wage rate of the new contract to be drawn in October,1948, would be retroactive to a certain date in 1948, that date being the date the Unionand the Publishers' Association signed their contractIn conformance with the termsof the January 2, 1946 contract, . . . this rider applied only to Union members likeallother provisions of that 1946 contract "The record, however, does not show theexecution of any October 1947 rider.23The Respondent takes the position that the 1946 contract, executed before the enact-ment of the Labor Management Relations Act of 1947, is validThe General Counsel,arguing orally before the Trial Examiner at the' hearing, pointed out that the January1946 agreement and its supplement were "members only" contracts, and maintained thatthey therefore provided for an inappropriate unitIn view of my disposition of theRespondent's defense based on the 1946 contract, I do not express any opinion as to thecontract's validity.21Reliable Newspaper Delivery, Inc., supra(footnote 1 therein).25This proviso read : "Nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization . . . to require as a condition of employ-ment membership therein."26Reliable Newspaper Delivery, Inc, supra(footnote 1 therein). GAYNOR NEWS COMPANY, INC.313terference with the employees'selection of bargaining agent,Section 8(a) (2),which prohibits illegal assistance to a labor organization, and Section 8 (a) (3),which prohibits discrimination to encourage or discourage membership in a labororganization.If the unequal pay interfered with the employees'freedom of choiceof bargaining representative,lent illegal support to the Union,or encouragedmembership in the Union,itwas proscribed by the Act.The Respondent offered to prove that Loner,the charging party herein, madethe Board his tool in his attempt to obtain membership in the Union.In addi-tion, the Respondent points to the fact that the Union was not joined as a partyrespondent.But the motives of the charging party,"however evil or unlawful,"are immaterial27Nor may I properly concern myself with speculations as towhy the Union was not joined as a respondent.The sole question before meis the truth of the accusations of unfair labor practices contained in the com-plaint.As tending to establish that the granting of retroactivewageincreases andvacation benefits to union employees alone did not encourage membership in theUnion, the Respondent offered to show that the nonunion employees were "try-ing every device known"to become members of the Union. It contended that, astheir selection of bargainingagent had already been made,"encouragement ofand interference therewith was no longer possible."In support of this contention,the Respondent sought to produce evidence that Loner had obtained his jobwith the Respondent through union intercession,and that before the retroactivepayments were made,he had applied for membership in the Union and that hisapplication was still pending.This proffered testimony was excluded, in ac-cordance with the well-settled principle that the actual effect of the Respondent'sconduct upon its employees'state of mind is immaterial 28Accordingly,testimonyinquiring into Loner's state of mind,or that of any other employee,is incompetent.The Respondent also contends that the General Counsel is required to produceproof of both the purpose and effect of the Respondent's conduct,and that he hasfailed to adduce any proof of illegal purposeAn identical contention was con-sidered and rejected in theReliablecase2°For reasons-set forth in that case,I find no merit in this contention.Finally, the Respondent vigorously contends that the record is barren of anyevidence that the discriminatory treatment of nonunion employees encouragedthem to join the UnionHowever, it was not incumbent upon the General Coun-sel to prove that any nonunion employees were, in fact,encouraged.The testof the Respondent's violation of the Act turns on whether or not it has engagedin conduct which,itmay reasonably be said,tends to interfere with the free ex-ercise of employee rights under theAct2°It is obvious that the discriminationwith respect to retroactive wages and vacation benefits had the natural andprobable effect not only of encouraging nonunion employees to join the Union, butalso of encouraging union employees to retain their union membership 31 I so find.I find that,by granting retroactive wage payments in or about November 1948,and by paying retroactive vacation benefits beginning in or about January 1949,27N. L. R. B. v. Fulton Bag it Cotton Mills,180 F 2d 68 (C. A 10).28The Red Rock Company,et al,84 NLRB 521, 525 ; andForest Oil Corporation,85 NLRB 85, 86.29Reliable Newspaper Delivery, Inc, supra(footnote 9 of the Intermediate Report).3°N. L. R. B. v. Illinois Tool Works Company,153 F. 2d 811, 814 (C. A. 7) , andN L R B v Ford Brothers,170 F. 2d 735 (C A. 6).n The General Counsel also urges that the disparate treatment discouraged membershipin any potential or existing rival labor organization.However, the complaint allegesonly theencouragementof membership in the Union, and is silent as to discouragement.Accordingly, I deem it unnecessary to decide whether or not the Respondent's acts con-stitutei3 discouragement of membership in any other labor organization. 314DECISIONSOF NATIONAL -LABOR RELATIONS BOARDto certain of its employees who were members of the Union, while failing andrefusing to make such payments to its nonunion employees who were similarlysituated, because they were not members of the Union, the Respondent has dis-criminated in regard to the terms and conditions of employment of the said non-union employees, thereby encouraging membership in the Union, in violation ofSection 8 (a) (3) of the Act, and thereby interfering with, restraining, and co-ercing its employees in the exercise of the rights guaranteed in Section 7 of theAct, in violation of Section 8 (a) (1) of the Act. I further find that, by the saidconduct, the Respondent has contributed illegal assistance and support to theUnion, in violation of Section 8 (a) (2) of the Act. Accordingly, the Respondent'svarious motions to dismiss the complaint are hereby denied.D. Legality of the contract of October 25, 1948The General Counselmaintainsthat two clauses in the contract of October 25,1948, between the Respondent and the Union, are illegal.One of theclausesunder attack by the General Counsel reads as follows :2-b. The Employer agrees to employ only members of the Union thirtydays following the effective date of this agreement, it being understoodthat any new employees employed after the effective date of this agreementas a regular situation holder be required to become members of the Unionthirty days following the beginning of employment.This contract, having been executed after the effective date of the LaborManagement Relations Act of 1947, is subject to the restrictions imposed byamendments contained therein. In order to determine the legality or illegalityof the above-quoted clause, it is therefore necessary to examine the statutoryrequirements of the Act, as amended, with respect to contracts providing forunion security.Section 9 (e) of the Act, as amended, provides for Board-conducted elections and certifications of authority to bargain with respect tounion security.Section 8 (a) (3) of the Act, as amended, in-effect prohibitsdiscrimination with respect to the hire or tenure of employment to encourageor discourage membership in any labor organization, and contains the follow-ing proviso;.. . nothing in this Act . .. shall preclude an employer from making anagreement with a labor organization . .. to require as a condition of employ-ment membership therein on or after the thirtieth day following the begin-ning of such employment or the effective date of such agreement, whicheveris the later, .. . if, following the most recent election held as providedin section 9 (e)the Board shall have certifiedthatat least a majority ofthe employees eligible to vote in such election have voted to authorize suchlabor organization to make such an agreement . . .[Emphasis supplied.]Thus, an election under Section 9 (e) and a resulting Board certificate areordinarilyprerequisitesto the execution of a valid union-security provision.Pointing out that the record does not show that the Union had received anysuch certificate from the Board prior to the execution of the contract, theGeneral Counsel maintains that section 2-b of the contract does not fall withinthe proviso to Section 8 (a) (3) of the Act, as amended. Unquestionably, asthe General Counsel contends, the record fails to show that the Board certifiedthe Union's authority to bargain with respect to union security, prior to the GAYNOR NEWS COMPANY, INC.315execution of the contract.'Section 2-b of the contract therefore clearly violatedthe statutory requirements.The mere existence of such a provision acts as arestraint upon those desiring to refrain from union activities within the mean-ing of Section 7 of the Act 33Moreover, by assenting to an unlawful union-security clause, the Respondent lent its support to the Union in recruiting andmaintaining its membership.By entering into such a contract, and by keepingit in full force and effect, the Respondent has therefore violated Section 8 (a)(1) and (2) of the Act 84The Respondent and the Union maintain, however, that section 17 of thecontract defers the application of the union-shop provision until after the Unionhas been authorized by the Board to bargain with respect to union security, andtherefore saves the contract from illegality. I do not agree. Section 17 of thecontract, relied upon by the Union and the Respondent, reads in pertinent partas follows:To the best knowledge and belief of the parties this contract now containsno provision which is contrary to federal or state law or regulation.Should,however, any provision of this agreement, at any time during its life, be inconflict with federal or state law or regulation then such provision shall con-tinue in effect only to the extent permitted. In the event of any provisionof this agreement thus being held inoperative, the remaining provisions ofthe agreement shall, nevertheless, remain in full force and effect.It is true that the Board has held that a contract which contains a clause thatits union-security provisions should not become effective until after it has beenauthorized by an election is clearly lawful.35On the other hand, where the effectof a saving clause, attached to an unauthorized union-security provision, is notto defer the application of that provision, but merely to postpone the issue ofits legality for future determination by some proper tribunal, the contract inwhich the clause appears is illegal.98 Section 17 of the instant contract fallswithin the latter rule. In the absence of a specific clause expressly deferringapplicationof the union-shop provision, I believe that this clause can only beconstrued to mean that unless and until a tribunal authorized to interpret andadminister the law determines that a particular discharge for nonmembership33 It will be recalled that the Union's answer alleged that the Union had filed a petitionfor authority to bargain with respect to union security and that the Regional Directorhad arbitrarily refused to process this petition.The record fails to substantiate thisallegation.Indeed, the only such petition filedbeforethe execution of the contract waswithdrawn at the Union's request.Afterthe execution of the contract on January 11,1949, the Union filed another petition with respect to union security (Case No. 2-UA-4890).This petition, which covered employees of members of the Suburban Wholesalers Associa-tion, Inc, including the Respondent, is still pending.On December 19, 1949, the Unionfiled a third similar petition with respect to the Respondent's delivery department em-ployees (Case No. 2-UA-5448).At the Respondent's request, this petition Was withdrawnon January 4, 1950.Thus, no election for union security has been held, and no Boardcertificateissued.33C.Hager & Sons Hinge Manufacturing Company,80 NLRB 163.34Julius Resnick, Inc,86 NLRB 38, andSalant & Salant, incorporated,87 NLRB 215.The Respondent's attorney described the relationship between the Respondent and theUnion as follows. "We fight like cats and dogs.We negotiate at arm's length.We are'hostile to one another."Assuming without deciding, that the record indicated thathostility existed between the Respondent and the Union, such fact is not inconsistentwith a finding that the Respondent, by entering into a contract containing illegal. union-security provisions, contributed unlawful support andassistanceto the Union.35Schaefer Body, Inc.,85 NLRB 195, andWyckoff Steel Company,86 NLRB 1318.33Lykens Hosiery Mills, Inc,82 NLRB 981;Unique Art ManufacturingGo, 83 NLRB1250; andAluminum Ore Company,85 NLRB 121 (footnote 7 therein). 316DECISIONS OI NATIONAL LABOR RELATIONS BOARDin the Union is unlawful, the union-security provisions of the contract are fullyeffective 37Accordingly, section 17 of the contract does not save the union-security clause from illegality."The second clause under attack by the General Counsel concerns the powersof an adjustment board established by the parties for the settlement of grievances.'This clause, section 18-k, reads as follows :'18-k.A majority of the Adjustment Board shall have the power to makeall appropriate findings, decisions and awards in any and all matters sub-mitted to it pursuant to the provisions thereof, and in any such matter totake or to direct the taking of any action which it may deem necessary orproper to make effective the provisions and intent hereof to safeguard therights of the several parties heretowhich shall include the power to orderreinstatement of any member of the Union,found to have been improperlydischarged or discriminated against with or without back pay . . . [Em-phasis supplied.]The General Counsel contends that the above-quoted section of the contractgrants a preference to members of the Union. I cannot agreeAs I read sec-tion 18-k, it cloaks the adjustment board with authority "to take or direct thetaking of any action which it may deem necessary or proper to make effectivethe provisions and intent thereof . . . which shallincludethe power to orderreinstatement of any member of the Union found to have been improperly dis-charged or discriminated against."Thus, the first part of the section confersbroad powers upon the adjustment board. The latter part, which refers spe-cifically to union members, is only inclusive.Hence there is nothing in section18-k which requires unequal treatment of nonunion members.Accordingly, Ifind no merit in the contention of the General Counsel that section 18-k of thecontract contains an illegal preference in favor of union members.I find that, by entering into an agreement with the Union on October 25, 1948,which contained illegal union-security provisions in section 2-b thereof, and bycontinuing the said contract in full force and effect, the Respondent has im-posed a restraint upon those of its employees who desired to refrain from unionactivitieswithin the meaning of Section 7 of the Act, as amended, and hasthereby violated Section 8 (a) (1) of the Act I further find that, by the saidacts, the Respondent has lent its support to the Union in recruiting and main-taining its membership and has coerced its employees to become and remainmembers of the Union, thereby violating Section 8 (a) (2) of the Act 39Accord-37Reading Hardware Corporation,85 NLRB 610; andEvans Milling Company,85 NLRB391The Respondent's brief states : "The parties further agreed that in conformancewith the provisions of the Taft-Hartley Act, it union shop election would be held as soonas was practicable"The record does not support this statement.However, even if suchan arrangement had been made, it would not aid the Respondent In order to eradicatethe restraint imposed upon the employees by the unauthorized union-shop provision, thedeferring of its effectiveness until a Board certification has been secured must be inwriting, signed by both contracting parties, and called to the attention of the employees.Evans Milling Company,sups a,Flint Lumber Company,85 NLRB 943;Roosevelt Oiland Refining Corporation,85 NLRB 965, andEmpire Zinc Division, The New Jersey ZincCompany,86 NLRB 68533The Respondent intimates that it was compelled to enter into this contract by virtueof the Union's superior economic power.However, it has long been established law thateconomic necessity is no defense for the commission of unfair labor practices.N. L R B v.Star PublishingCo, 97 F. 2d 465, 470 (C A 9) ; NL R B. v. Gluck Brewing Company,et al,144 F. 2d 847, 853 (C A. 8), and cases cited therein, andH. M. Newman,85 NLRB725 (footnote 13 of the Intermediate Report)3eWhile the complaint also alleged the execution and continuation of the contract as aviolation of Section 8 (a) (3) of the Act, I find it unnecessary to pass upon this issue.Whether predicated upon a violation of Section 8 (a) (1), or of Section 8 (a) (3), or GAYNOR NEWS COMPANY, INC.317ingly, I hereby deny the motion of the Union and the motions of the Respondentthat the complaint be dismissed 90E. Alleged additional interference, restraint, and coercionIt' will be recalled that in November 1948, Murray Levine, the Respondent'snight foreman, told Loner that Loner did not receive retroactive pay because hewas not a member of the Union. The General Counsel suggested that this con-duct on the part of one of the Respondent's supervisors might possibly have con-stituted an independent instance of interference, restraint, and coercion of therights of employees guaranteed by Section 7 of the Act.However, the complaintdoes not mention this statement by Levine, nor does it allege any separate in-stances of coercion other than those discussed above.Accordingly, I find itunnecessary to decide whether or not Levine's statement constituted an addi-tional violation of Section 8 (a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I will recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the purposes and policies of the Act.It has been found that the Respondent violated Section 8 (a) (1), (2), and(3) of the Act by paying retroactive wages and vacation benefits to employeesof its delivery department who were members of the Union, while failing andrefusing to make similar retroactive payments to employees of its deliverydepartment who were not members of the Union. It will therefore be recom-mended that the Respondent cease and desist from encouraging membership inthe Union or any other labor organization of its employees by discriminatingwith respect to any term or condition of their employment. It will further berecommended that the Respondent make whole Sheldon A. Loner, and all othernonunion employees who were similarly situated,41 for any loss of pay they mayhave suffered by reason of the Respondent's failure and refusal to pay themretroactive wages for the period from about July 17 to about October 25, 1948,in the same manner as paid by the Respondent to its union employees, andalso for any loss of pay they may have suffered by reason of the Respondent'sfailure and refusal to pay them retroactive vacation benefits for the =calendaryear 1947, in the same manner as paid by the Respondent to its union employees.both, the remedy hereinatter recommended is necessary in order to effectuate the policiesof the ActSee footnote 2 inSmith Victory Corporation,90 NLRB 2089 ,Columbia Pic-tures Corporation, eet at,82 NLRB 568, 576.40The Respondent also moved to dismiss the complaint with respect to the contract onthe ground that there was a fatal variance between the allegation of the complaint andthe proofThis motion was apparently based on the theory that section 17 of the con-tract showed on its face that the contract was not illegal. In view of ray findings, above,this motion is without merit and is hereby denied.v41Reliable Newspaper Delivery, Inc, supra; and Somerset Classics, Inc, etat, 90 NLRB1676. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has further been found that the Respondent violated Section 8(a) (1) and(2) of the Act by executing and continuing in full force and effect the illegalunion-security clause in its contract with the Union of October 25, 1948.Theeffect of such violation was to coerce its employees into becoming and remainingmembers of the Union,a vice which Section 8 (a) (3) and Section 9 (e) wereintended to avoid.Accordingly,I shall recommend that the Respondent ceaseand desist from giving effect to the illegal union-security clause.42 I am alsopersuaded that the effect of the coercive conduct would not be eradicated werethe Union to be permitted to continue to enjoy a representative status strength-ened by virtue of the illegal contract and the discriminatory payments mentionedabove.Therefore,in order to effectuate the purposes and policies of the Act, Ishall recommend that the Respondent withdraw recognition from the Union andcease giving effect to its contract of October 25, 1948, with that organization,or to any modification,extension,supplement,or renewal thereof, unless anduntil the Union has been certified by the Board.Nothing contained herein shall,however, be deemed to require the Respondent to vary or abandon those wage,hour, seniority,or other substantive features of its relations with its employees,established in the performance of the said contract,or to prejudice the assertionby the employees of any rights they may have under the said agreement.In order to insure expeditious compliance with the recommended back-payorder, I shall recommend that the Respondent,upon reasonable request, makeany pertinent records available to the Board and its agents.93In my opinion,the execution and continuation in full force and effect of theillegal union-security clause contained in the contract of October 25, 1948, wasa flagrant attempt by the Respondent to avoid its statutory obligations. Suchcontract clauses clearly constitute violations of the letter and the spirit of theAct, as amended.I therefore find that the unfair labor practices found arepersuasively related to other unfair labor practices proscribed,and that dangerof their commission in the future is to be anticipated from the course of theRespondent's conduct in the past " The preventative purposes of the Act willbe thwarted unless the order is coextensive with the threat.In order, therefore,tomake effective the interdependent guarantees of Section 7, to prevent a re-currence of unfair labor practices,and thereby to minimize industrial strifewhich burdens and obstructs commerce,and thus effectuates the policies of theAct, I will recommend that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,I make the following :CONCLUSIONS OF LAW1.Newspaper and Mail Deliverers'Union'of New York and Vicinity is a labororganization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the terms and conditions of employmentof Sheldon A. Loner, and of other nonunion employees similarly situated,therebyencouraging membership in Newspaper and Mail Deliverers'Union of New York42The Respondent argues that "an order requiring Respondent to cease and desist fromgiving effect to Section 2-b of the contract would create industrial disorder on a scalepreviously unknown in the industry"In the last analysis,the Respondent's contentionis that it will be subjected to great hardship.Such an argument should be addressedto the Congress rather than to the Board or the Trial Examiner.Compare NL. R. B. v..Star Publishing Co , 97 F.2d 465,470 (C. A. 9).43F.W. Woolworth Company,90 NLRB 28944N.L. R. B.v.Express PublishingCo , 312 U. S. 426. MISSOURI BOILER AND SHEET IRON WORKS319and Vicinity,the Respondent has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a) (3) of the Act.-3.By the said acts, thereby contributing illegal assistance and support toNewspaper and Mail Deliverers'Union of New York and Vicinity,the Respondenthas engaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(a) (2) of the Act.-4.By executing and continuing in full force and effect its contract of October25, 1948, with Newspaper and Mail Deliverers'Union of New York and Vicinity,thereby contributing assistance and support to the said labor organizationthrough the illegal provisions of the said contract,the Respondent has engagedin, and is engaging in, unfair labor practices within the meaning of Section 8(a) (2) of the Act.5.By the said acts, the Respondent has interfered with, restrained,and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]MISSOURI BOILER AND SHEET IRON WORKSand J.E. RUssoMINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 474, AFLand J.E.RUSSOM.CasesNos. 10-CA-816 and 10-CB-58.February 16,1951Decisionand OrderOn October 13, 1950, Trial Examiner George A. Downing issuedhis Intermediate Report finding,as isset forth more fully in the copyof the Report attached hereto, that neither of the Respondents hadengaged in the unfair labor practices with which each was respec-tively charged in the complaint, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions and briefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications.The General Counsel's exceptions go only to the TrialExaminer'sdismissalof the 8 (a) (3) and (1) allegations of the complaint. ItIPursuant to the provisionsof Section 3 (b) of the Actthe Board has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Reynolds and Murdock].93 NLRB No. 21.